RENDERED: MAY 20, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0459-ME

ASHLEY QUINN                                                         APPELLANT


                APPEAL FROM GREENUP CIRCUIT COURT
v.                    FAMILY COURT DIVISION
                HONORABLE JEFFREY L. PRESTON, JUDGE
                       ACTION NO. 14-CI-00497


CHRIS QUINN                                                            APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CETRULO, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Ashley Quinn brings this appeal from a March 24, 2021,

Order of the Greenup Circuit Court, Family Court Division, denying her motion to

modify timesharing with her children. We affirm.

            Ashley and Chris Quinn were married October 25, 1997, and were

divorced by decree of dissolution of marriage entered June 17, 2015, in the

Greenup Circuit Court, Family Court Division (family court). The decree of
dissolution incorporated the parties’ June 11, 2015, Settlement Agreement.

Therein, the parties agreed to share joint legal custody of their four children –

twelve-year-old M.Q. and nine-year-old triplets, A.Q., B.Q., and N.Q.

Additionally, Chris was given primary residential custody, and Ashley was given

timesharing in accordance with Greenup County Timesharing Guidelines,

Schedule B, with minor exceptions. The timesharing arrangement generally

provided that Ashley would have the children five days out of each fourteen-day

period.

              On November 12, 2019, Ashley filed a motion to modify timesharing.

Therein, Ashley sought equal timesharing or, in other words, seven out of every

fourteen days rather than five days. A hearing was subsequently conducted on

March 2, 2020. Thereafter, by Order entered March 17, 2020, the court

determined:

              [T]hat it would be in the best interest of the children to
              continue the timesharing arrangement as it currently is
              until [Ashley] engages the treatment by a qualified
              psychiatrist and obtains a mental health evaluation and
              treatment from that psychiatrist as well as supervision of
              her medicine. Once that is concluded and the Court can
              review that opinion after a proper motion and hearing, if
              necessary, then the Court will consider whether to grant
              [Ashley]’s request to increase her timesharing to 7 days
              out of 14 days every other week.

March 17, 2020, Order at 3. Ashley did not appeal the March 17, 2020, Order.




                                          -2-
             Ashley then sought and obtained the treatment of a psychiatrist, Dr.

Hillary Porter. Dr. Porter prepared a report and her deposition was also taken. A

hearing was subsequently conducted, and by Order entered March 24, 2021, the

court stated the following:

                    This Court has reviewed the deposition of Dr.
             Hillary Porter and agrees with [Chris]. Dr. Porter did not
             conduct a mental health evaluation. [Ashley] did not
             receive any treatment except a change in her medication.
             According to the deposition, [Ashley] had three virtual
             telephonic appointments with individuals under the
             supervision of Dr. Porter, with Dr. Porter being present at
             one of those meetings. Dr. Porter did not give any
             opinion as to whether or not it would be in the best
             interest to increase [Ashley]’s time with the children.

March 24, 2021, Order at 1. The family court denied Ashley’s motion to modify

timesharing. This appeal follows.

             We begin our analysis by noting that a motion to modify timesharing

requires an adjudication on the merits and an evidentiary hearing. Anderson v.

Johnson, 350 S.W.3d 453, 456-57 (Ky. 2011). Thus, our standard of review is

governed by Kentucky Rules of Civil Procedure (CR) 52.01. CR 52.01 provides

that the circuit court’s “[f]indings of fact, shall not be set aside unless clearly

erroneous, and due regard shall be given to the opportunity of the trial court to

judge the credibility of the witnesses.” This Court will not disturb those findings

unless they are clearly erroneous. Moore v. Asente, 110 S.W.3d 336, 353-54 (Ky.

2003). Findings of fact are not clearly erroneous if supported by substantial

                                           -3-
evidence of a probative value. Ky. State Racing Comm’n v. Fuller, 481 S.W.2d

298, 308 (Ky. 1972). And, if the findings of fact are supported by substantial

evidence, this Court may not interfere with the family court’s exercise of discretion

in regard thereto. Hempel v. Hempel, 380 S.W.3d 549, 551 (Ky. App. 2012).

             Ashley contends that the family court erred by denying her motion to

modify timesharing. More specifically, Ashley asserts that the family court erred

by not applying the rebuttable presumption that equal timesharing is in the best

interests of the children as provided in Kentucky Revised Statutes (KRS) 403.270

and KRS 403.340. Ashley, likewise, maintains that the family court failed to make

the required findings of fact when it denied her motion to modify timesharing.

             Modification of visitation/timesharing is governed by KRS

403.320(3), which provides, in relevant part, that “[t]he court may modify an order

granting or denying visitation rights whenever modification would serve the best

interests of the child . . . .” The Kentucky Supreme Court has addressed the

presumption of joint custody and equal parenting time and held that the

modification of timesharing statute, KRS 403.320, “does not impose a presumption

of joint custody and equal parenting time.” Layman v. Bohanon, 599 S.W.3d 423,

430 (Ky. 2020). Rather, the Court noted that the presumption of joint custody and

equal timesharing is only included in the award of custody statute (KRS 403.270),

and the modification of custody statute (KRS 403.340). Id. at 430.


                                         -4-
            In the case sub judice, Ashley filed a motion seeking to modify

timesharing to provide that she and Chris would share equal time with the children.

By order entered March 17, 2020, the family court held that before it would grant a

motion to modify timesharing, Ashley would be required to seek treatment from a

qualified psychiatrist. The March 17, 2020, Order further provided that the

psychiatrist would need to conduct a mental health evaluation, to provide

continued treatment, and to oversee her prescription medicine. Ashley did not

pursue an appeal of the March 17, 2020, Order.

            Following entry of the March 17, 2020, Order, as noted, Ashley

sought treatment from Dr. Hillary Porter. Dr. Porter was subsequently deposed

and stated that Ashley had three telehealth appointments with her office, but Dr.

Porter was only present for one of the three appointments. Dr. Porter also

acknowledged that she did not review any prior mental health records of Ashley.

Most notable is that Dr. Porter stated she would not give an opinion as to Ashley’s

parental fitness, nor was she qualified to do so. Dr. Porter also acknowledged that

a visit with the children would have been important to any opinion upon the

children’s safety when with Ashley.

            Thereafter, the family court conducted an evidentiary hearing via

Zoom on March 24, 2021. The deposition of Dr. Porter was submitted and

considered by the court. The family court ultimately concluded that Ashley had


                                        -5-
not actually undergone a mental health evaluation with Dr. Porter; thus, Ashley

had not satisfied the requirement that she complete same before the court would

grant her motion to modify visitation. Therefore, the family court denied Ashley’s

motion to modify timesharing by order entered March 24, 2021.

            Upon review of the record, we believe the family court’s findings of

fact were supported by substantial evidence of a probative value. The court’s

denial of the motion was not a manifest abuse of discretion required to overturn the

ruling. See Hempel, 380 S.W.3d at 551. Accordingly, we affirm the family court’s

denial of Ashley’s motion to modify timesharing.

            For the foregoing reasons, the Order of the Greenup Circuit Court,

Family Court Division, is affirmed.

            ALL CONCUR.

BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

W. Jeffrey Scott                          Tracy D. Frye
Grayson, Kentucky                         Marie E. Troxler
                                          Russell, Kentucky




                                        -6-